Citation Nr: 0712082	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  01-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a dislocation and fracture of the left 
elbow.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1987 to May 1988 
and from April 1991 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating determination, 
which granted service connection for residuals of a 
dislocation and fracture of the left elbow, postoperative, 
and assigned a 10 percent disability evaluation effective 
March 2, 2000.

In an April 2003 rating determination, the RO increased the 
evaluation for the elbow disability to 20 percent, effective 
March 2, 2000.  

In April 2005, the Board remanded this matter for further 
development.  The requested development has been 
accomplished.  


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  Residuals of a fracture and dislocation of the elbow, 
postoperative, are manifested by the forearm held in 
pronation with elbow motion limited to between 30 degrees of 
extension and 110 degrees of flexion, there is no evidence of 
flail joints or ankylosis, and neurological impairment has 
not been shown to be present.

3.  The veteran's postoperative elbow surgery scars are not 
tender or painful, ulcerated or poorly nourished, do not 
cause limitation of function, are not deep, and do not 
approximate 39 sq. cms.

4.  Peripheral nerve damage has not been demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a dislocation and fracture of the left (minor) 
elbow have not been met at any time.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, 4.124a, Diagnostic Code 5213 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once a claim for service connection is granted, the claim is 
substantiated, and further VCAA notice is not required with 
regard to downstream questions such as the initial rating.  
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007); 
Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 22, 
2007).  

Nonetheless, VA provided VCAA notice in April 2005 letter.  
The letter informed the veteran of the information and 
evidence necessary to substantiate the claim; what types of 
evidence VA would undertake to obtain; and what evidence the 
veteran was responsible for obtaining.  The April 2005 letter 
also notified the veteran of the need to submit any pertinent 
medical or service medical records in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Absence of notice on this element is generally 
not prejudicial, even where VCAA notice is required.  Dunlap.

Furthermore, the Board finds that there has been compliance 
with the duty to assist requirements of the VCAA and its 
implementing regulations.  All available service medical, VA, 
and private treatment records have been obtained.  No other 
relevant records have been identified.  The veteran was also 
afforded several VA examinations.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  Peyton v. Derwinski, 1 
Vet. App. 282 (1991); 38 C.F.R. § 4.2. 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection is in effect for residuals, dislocation 
and fracture of the left elbow, evaluated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5213.  The hyphenated diagnostic code indicates that the 
RO rated the disability by analogy, because there was no 
specific code for elbow fracture.  38 C.F.R. § 4.27 (2006).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69.  As the medical evidence reveals that the 
veteran is right-handed and his elbow disability is on the 
left side, he is entitled to ratings pertinent to the minor 
elbow/forearm.

Diagnostic Code 5205 provides ratings for ankylosis of the 
elbow.  Diagnostic Code 5206, pertinent to limitation of 
forearm flexion, provides for a noncompensable evaluation 
where flexion is limited to 110 degrees; a 10 percent 
evaluation where flexion is limited to 100 degrees; a 20 
percent evaluation where flexion is limited to 90 or 70 
degrees; a 30 percent evaluation where flexion is limited to 
55 degrees; and a 40 percent evaluation where flexion is 
limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5206.

Diagnostic Code 5207, pertinent to limitation of elbow 
extension, provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees; a 20 percent 
evaluation where the extension is limited to 75 or 90 
degrees; a 30 percent evaluation where extension is limited 
to 100 degrees; and a 40 percent evaluation where extension 
is limited to 110 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5207.

Diagnostic Code 5208 provides for a 20 percent rating where 
flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5208.

Diagnostic Code 5209 provides a 20 percent evaluation for 
impairment of the flail joint of the elbow where there is a 
joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.  

Diagnostic Code 5210 provides for a 40 percent evaluation 
where there is nonunion of the radius and ulna, with flail 
false joint. Diagnostic Codes 5211 and 5212 pertain to the 
impairment of the ulna and the radius, respectively.  

Diagnostic Code 5213 addresses impairment of supination and 
pronation.  Such provides for a 10 percent evaluation where 
supination is limited to 30 degrees or less. When pronation 
is lost beyond the middle or last quarter of the arc and the 
hand does not approach full pronation a 20 percent evaluation 
is assigned.  Where there is loss of supination and pronation 
(bone fusion) and the hand is fixed in full pronation or near 
the middle of the arc or moderate pronation, a 20 percent 
evaluation is assigned.  Finally, where the hand is fixed in 
supination or hyperpronation, a 30 percent evaluation is 
assigned.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5213.

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

While in service, the veteran sustained a Mason Type II 
radial head fracture and a Type II coronoid fracture with a 
dislocated elbow, after falling 14 feet from a helicopter.  
He was operated on for reduction of the radial head openly.  
Following surgery, he was found to have a left elbow fracture 
with instability.  He subsequently underwent left elbow 
irrigation and debridement and ligamentous reconstruction 
with attachment of the coronoid process.  

At the time of an October 2000 VA examination, the veteran 
noted that in April 2000, because of decreased range of 
motion and paresthesia of the left fifth finger, hypothenar 
area, he underwent a repeat surgical procedure.  According to 
the veteran, a couple of nerves were repositioned but the 
operation was not successful and he continued to have pain in 
the left elbow and to have problems with his left wrist 
because of his need to use the wrist as a result of the 
decreased range of motion in his elbow.  

The veteran reported pain, weakness, stiffness, and 
inflammation along with instability, locking, and abnormal 
motion of the left elbow.  The abnormal motion was lack of 
extension of the elbow.  His symptoms included loss of range 
of motion, pain, and weakness.  The elbow flared up daily, 
for hours.  Normal daily activities caused pain, and the pain 
was alleviated by rest.  

The veteran had not had any episodes of bone infection nor 
did he have any constitutional symptoms as a result of bone 
problems.  

On examination, the skin was normal except for a scar along 
the lateral side of the elbow.  It was approximately 22 cm 
long and 12 mm wide.  There was also a scar along the medial 
aspect of the elbow, which was 17 cm by 2 mm wide.  It was 
apparent that these were two scars from two separate 
surgeries.  

Physical examination of the left arm was abnormal.  The left 
elbow had active range of motion from 30 degrees to 105 
degrees.  There was 0 degrees of pronation and supination.  
Range of motion was affected by pain, weakness, and lack of 
endurance.  X-rays of the left elbow showed surgical pins 
fixing the head of the radius and there were also surgical 
clips in the lateral, distal, and humeral epicondyle.  No 
effusion was identified.  

Diagnoses of status post fractured dislocation of the left 
elbow with subjective factors of pain and objective factors 
of decreased range of motion along with the surgical scars on 
the medial and lateral aspects were rendered.  

The veteran's usual occupation was noted to be affected in 
that the veteran worked on his computer and during flare-ups 
he had to type with this right hand.  It was also noted to 
affect his daily activities in that he was unable to coach 
football, play golf, or participate in other activities, 
which would require the full use and range of motion in his 
left arm.  

At the time of a February 2003 VA examination, the veteran 
reported tingling and loss of strength with difficulty 
lifting.  He had pain from the elbow and wrist and tingling 
from the elbow down.  Flare-ups were daily and lasted up to 
two hours.  He indicated that he was unable to straighten the 
left arm or rotate the wrist.  He reported that he was able 
to perform activities of daily living and that he worked as a 
construction manager.  

Examination revealed a 21 cm by .5 cm irregular surgical scar 
along the lateral aspect of the left elbow.  There was a 15 
cm by .5 cm scar medial to the olecranon and to the ulnar 
area.  Flexion of the wrist was to 145 degrees, with pain, 
and extension was limited to 10 degrees with pain.  The 
veteran had zero ability to supinate or pronate the wrist.  
He appeared to have normal strength, normal flexion, and 
extension.  Fatigability was secondary to the use of the 
shoulders and different positions of the body such that he 
could still use his hands in certain ways.  He had no 
deformities other than scar tissue.  

With regard to the DeLuca factors, there was marked 
limitation of motion of pronation and supination of the left 
elbow as a result of pain and surgical intervention.  The 
disability was such that the veteran could not twist the 
elbow or lift weights.  He used his shoulder to get his hands 
into certain positions.  

The veteran noted that he had difficulty carrying things and 
was having problems typing with his left hand.  He stated 
that he could not lift weights.  

X-ray examination of the left elbow showed two metal pins and 
a screw nail drilled into the capital and subcapital portion 
of the radius.  Two small metallic screws were observed at 
the level of the lateral humeral condyle.  These indicated 
that the remote fracture healed in good position.  The 
diagnosis was residuals of fracture and dislocation of the 
left elbow with marked limitation of motion of the elbow.  

The veteran was afforded an additional VA examination in 
September 2005.  At the time of the examination, the veteran 
was noted to be a project manager for a construction company.  
He stated that his left upper extremity was not improved.  He 
reported pain when he moved his elbow.  He was noted to be 
right-handed.  He reported a tingling sensation on the outer 
aspect of the left elbow and proximal left forearm.  When 
trying to carry something it would start aching and hurt.  
This happened every time he carried something greater than 
one pound.  When the veteran had pain, it would take one to 
two hours to go away.  At times, if something were heavier, 
the pain would become worse and last longer, up to three to 
four hours.  

When the veteran had a flare-up, he would generally treat it 
with rest and the pain would go away.  He encountered pain 
when moving his elbow back and forth.  He noted that the pain 
was posterior lateral and stated that there was no swelling.  
He reported getting a discomfort like and tingling sensation 
up to three to four times per week.  It was more prevalent on 
cold days.  It would take up to two or three hours for this 
sensation to go away.  He indicated that except for being 
annoying it did not affect his work.  The veteran stated that 
every time he lifted something he would get a flare-up and 
that this occurred about once daily.  

The veteran also noted dropping things with his left hand and 
having difficulty with the palm upward to hold change or 
something like change in this manner.  He would place a 
buffet tray on his left forearm rather than in the supinated 
position.  The veteran noted getting pain in his left wrist 
and every once in a while his left wrist would pop.  He would 
also have pain when trying to do certain things and felt like 
it was popping out.  He had a burning discomfort and there 
were tender points to the radial dorsal aspect of the left 
wrist.  The veteran could not get a good grip on things and 
he had difficulty picking up things, like moving a box, due 
to the combination of trying to turn his left wrist and 
elbow.  The veteran also had difficulty picking up things 
with the left palm downward as he had pain and weakness.  He 
further had difficulty picking things straight up due to 
elbow and wrist pain.  He could do a limited amount of push-
ups but no pull ups.  

Range of motion for the left wrist was: dorsi-extension 65 
degrees, palmar flexion 60 degrees, ulnar deviation 35 
degrees, and radial deviation 15 degrees.  There were two old 
operative scars of the left elbow; one was approximately 20 
centimeters centered over the dorsal lateral aspect of the 
elbow and a second 15 centimeter old operative scar centered 
over the ulnar aspect of the left elbow.  

There was some mild atrophy of the left hand compared to the 
right.  There was a mildly diminished grip for the left hand.  
The right forearm measured about 1.5 centimeters greater in 
circumference compared to the left.  The examiner did not 
notice any significant tenderness of the scars of the left 
elbow.  Range of motion for the left elbow was from 30 to 115 
degrees. 

The examiner noted that the veteran was able to hold a fairly 
thick medical file, about one inch thick, in his left hand 
and then was able to transfer it to his right hand and carry 
it down the hall.  He was also observed to flex his left 
elbow with his cell phone to his left ear.  

X-rays of the elbow and forearm revealed old fractures of the 
elbow with a status post ORIF (open reduction internal 
fixation) with orthopedic pins noted n the proximal radial 
head.  X-rays of the left wrist revealed an approximately one 
millimeter bony-like segment superior to the left ulnar 
styloid process, which possibly represented a small old 
avulsion or accessory ossification center.  There was no 
acute fracture or dislocation.  

With regard to the position of his left hand, it was noted 
that when the veteran's elbow was held at a right angle that 
his left hand faced straight downward to the floor in a 
pronated position.  His left elbow and forearm were fixed in 
a pronated position with hand facing downward to the floor 
and there was no motion beyond this point except maybe three 
to four degrees at the wrist level.  

The examiner stated that combining limitation of motion and 
functional loss due to pain, weakness, and fatigue, the range 
of motion of the left elbow was lacking about 25-30 degrees 
of full extension and there was flexion acutely of about 25 
degrees beyond a right angle, and the total range of left 
elbow motion was 75 degrees.  

There was no objective evidence of painful old operative 
scars.  There was also no objective evidence of peripheral 
nerve injury of the left forearm, wrist, hand, or fingers 
except some subjective local numbness about his left elbow, 
which was probably secondary to local numbness from the old 
operative scars. 

The examiner was not able to determine any decrease in range 
of motion of the left elbow or wrist secondary to pain from 
repetitious movements, lack of endurance, increased 
fatigability, or incoordination.  

Analysis

Examinations since the effective date of service connection 
have shown non-compensable limitation of extension and 
flexion, even with consideration of functional factors.  
Consequently, a compensable rating would not be warranted 
under Diagnostic Codes 5206 or 5207.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Even with consideration of these functional factors, 
examiners have not found compensable limitation of flexion or 
extension.

Under Diagnostic Code 5213, a higher evaluation would require 
that the hand be held in supination or hyperpronation.  The 
veteran's forearm has been found to be held in pronation, 
rather than supination or hyperpronation.  Thus, an 
evaluation in excess of 20 percent would not be warranted 
under DC 5213.

The rating schedule provides a separate rating for the 
combination of limitation of elbow extension and flexion.  
The fact that the rating schedule provides such separate 
rating for the combination of limitation of motion, indicates 
that the schedule does not envision providing separate 
ratings for limitations of flexion, extension and supination 
or pronation.  38 C.F.R. § 4.59 (2006) (providing that 
functional impairment is expected to be evaluated as at least 
the minimal compensable level); Cf. VAOPGCPREC 9-2004; 69 
Fed. Reg. 59,990 (2004); VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 
56,704 (1998); VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) 
(holding that separate ratings can be assigned for limitation 
of knee extension, flexion and instability, where the rating 
schedule did not provide a diagnostic code for rating the 
combination of these disabilities in a single rating).

With regard to the veteran's postoperative elbow surgery 
scars, under old rating criteria, effective prior to August 
30, 2002, superficial and poorly nourished scars with 
repeated ulceration, warranted a 10 percent evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial 
scars that were tender and painful on objective 
demonstration, a 10 percent evaluation was warranted under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars were 
rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Under new rating criteria, effective August 30, 2002, scars 
other than head, face, or neck, that are deep or that cause 
limited motion with areas of or exceeding 144 square inches 
(929 sq. cm.), a 40 percent disability evaluation is 
warranted.  An area or areas exceeding 72 square inches (465 
sq. cm.) warrants a 30 percent disability evaluation. An area 
or areas exceeding 12 square inches (77 sq. cm.) warrants a 
20 percent disability evaluation. An area or areas exceeding 
6 square inches (39 sq. cm.) warrants a 10 percent disability 
evaluation.  Diagnostic Code 7801.  Under Note (1): Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part.  Under Note (2): A deep scar is one associated 
with underlying soft tissue damage.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation. (See § 4.68 of this part on 
the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

Based upon the objective medical findings, a compensable 
disability evaluation is not warranted under Diagnostic Codes 
7803, 7804, or 7805 with regard to the old rating criteria.  
The objective medical evidence does show that the 
postoperative elbow surgery scars are tender or painful.  
There has also been no finding of limitation of function as a 
result of the postoperative elbow surgery scars.  Moreover, 
the veteran has not reported nor has it been shown that the 
postoperative elbow surgery scars have repeated ulceration or 
are poorly nourished.

As to the new rating criteria, an increased evaluation under 
DC 7801 or 7802 is not warranted as the scars are not deep, 
and they do not exceed (or even approximate) 39 sq. 
centimeters.  An increased evaluation is also not warranted 
under DC 7803, as the veteran's scars have not been shown to 
be unstable.  As to DC 7804, the Board notes that there have 
been no objective findings of pain.  As to DC 7805, the 
veteran has not been shown to have limitation of motion based 
upon postoperative elbow surgery scars.

Rating the veteran's fracture residuals under Diagnostic Code 
8516 (the provision addressing problems with the ulnar 
nerve), the Board notes that complete paralysis, productive 
of the griffin claw deformity, due to flexor contraction of 
the ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences, loss of 
extension of ring and little fingers, cannot spread fingers 
(or reverse), cannot adduct thumb, flexion of wrist weakened, 
is evaluated as 50 percent disabling.  Incomplete paralysis 
that is severe is evaluated as 30 percent disabling; 
moderate, as 20 percent disabling; and mild, as 10 percent 
disabling.  The Board observes that the medical evidence 
relating to this disorder reveals no objective finding of 
neurological deficits resulting from the veteran's 
postoperative elbow residuals.  Since the latest examinations 
did not show evidence of even mild incomplete paralysis, a 
compensable rating under Diagnostic Code 8516 is not 
warranted.

Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected residuals of a dislocation 
and fracture of the elbow have resulted in frequent periods 
of hospitalization.  Moreover, there have been no reports 
that the veteran is unemployed or has experienced marked 
interference with employment.  He continues to maintain 
employment as a construction project manager.  While he has 
previously reported on the job difficulty in typing, he has 
not reported any time lost from work, loss of income, or loss 
of promotion opportunities due to the elbow disability.  The 
current evaluation is intended to compensate of normal loss 
of industrial adaptability.  38 U.S.C.A. § 1155.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In sum, the weight of the evidence is against an evaluation 
in excess of 20 percent at any time since the effective date 
of service connection.  Reasonable doubt does not arise, and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.21 (2006).

ORDER

An initial evaluation in excess of 20 percent for residuals 
of a dislocation and fracture of the left elbow is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


